The following is an excerpt from a press release issued by Genmab A/S on
September 24, 2002.
 
“Genmab’s HuMax-CD4 found not to be effective in combination with methotrexate
in Phase II study of 155 patients with active rheumatoid arthritis (RA)
 
Copenhagen, Denmark; September 24, 2002 – Genmab A/S (CSE: GEN and FSE: GE9D)
announced today results from the initial stage of the Phase II clinical trial
involving 155 patients with active RA. At the primary endpoint of the study in
week 7 there was no significant difference between the ACR scores from patients
receiving placebo compared to patients treated with HuMax-CD4 in combination
with methotrexate. In the placebo group, 24% of patients achieved an ACR20
compared to between 11% and 29% in the four active dose groups. Treatment with
HuMax-CD4 was found to be safe and well tolerated. The number and severity of
adverse events was similar across treatment groups including placebo.
 
Following these results, Genmab has decided to wind down its anti-CD4
development program for RA. No further patients will be recruited into the Phase
III clinical trial in patients with active RA who have failed to respond to
treatment with TNF-alpha inhibitor therapies. Genmab will collect data on
patients already enrolled in the Phase III study and investigate the difference
between using HuMax-CD4 in combination therapy with methotrexate versus the
antibody alone. The company will also collect safety data on these patients. In
addition, no more patients will be accrued in the ongoing Phase II RA study.
 
Genmab will continue with its Phase IIb development plans using HuMax-CD4 to
treat patients with moderate to severe psoriasis.
 
*     *     *     *     *     *     *
 
About the study
 
Genmab’s HuMax-CD4 Phase II trial for 155 patients with RA in combination with
Methotrexate was launched in December 2000 with trials held in Denmark, Sweden,
the UK, Iceland and the US. The trial contained four active dose groups of 280
mg, 160 mg, 80 mg and 20 mg plus a placebo arm. Patients were given HuMax-CD4
and methotrexate at weekly intervals for a total of four weeks. The clinical
response as defined by the industry recognized ACR20 criteria was measured as
the primary endpoint of the study in week 7.”